Opinion of the Court
Per Curiam:
In this case, The Judge Advocate General of the Army has certified to this Court the question whether the board of review was correct in concluding that the law officer erred in refusing to permit a sentence worksheet furnished the court members to be revised to indicate that permissible penalties included an undesirable or general discharge.
*64The certified question is answered in the negative. United States v Phipps, 12 USCMA 14, 30 CMR 14; United States v Plummer, 12 USCMA 18, 30 CMR 18, decided November 18, 1960; United States v Goodman, 12 USCMA 25, 30 CMR 25, decided November 18, 1960.
As in the Goodman case, however, the board found that the error was not prejudicial, and affirmed a sentence which included a bad-conduct discharge. While we again note our belief that harm going solely to the question of accused's punitive separation from the service may not be so purged, the fact that we find the law officer’s action proper permits us to affirm the board’s ultimate decision. United States v Goodman, supra.
The decision of the board of review is affirmed.